--------------------------------------------------------------------------------

Exhibit 10.2


AMENDED AND RESTATED SEVERANCE AGREEMENT


THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (the “Agreement”) is made and
entered into effective as of February 3, 2014, between TREDEGAR CORPORATION, a
Virginia corporation (the “Company”) and MARY JANE HELLYAR (the
“Executive”).  The Agreement amends and restates the September 24, 2012, Change
in Control Severance Agreement between the Company and the Executive.  Certain
capitalized terms used in this Agreement are defined in Section 4.


WHEREAS, the Company acknowledges that the Executive has made, and is expected
to make, significant contributions to the growth and success of the Company and
its Affiliates; and


WHEREAS, the Company recognizes that the possibility of a Change in Control may
contribute to uncertainty on the part of the Executive with respect to the
Executive’s continued employment and may result in the distraction of the
Executive from the Executive’s operating responsibilities to the Company and its
Affiliates; and


WHEREAS, the Company wishes to provide the Executive assurances regarding the
benefits that will be payable to the Executive in the event the Executive’s
employment with the Company and its Affiliates is terminated without Cause or on
account of the Executive’s resignation with Good Reason, subject to the terms
and conditions set forth in this Agreement; and


WHEREAS, the Company is willing to provide such assurances only in accordance
with the terms and conditions of this Agreement and most especially in exchange
for the Executive’s covenants and promises set forth in Section 3 of this
Agreement;


NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement and the compensation and benefits the Company agrees
herein to pay the Executive and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive agree as follows:


1            Term of Agreement.  The Effective Date of this Agreement is
February 3, 2014.  The Term of this Agreement begins on the Effective Date and
ends on February 2, 2016, provided that, on February 3, 2016, and each annual
anniversary thereafter (a “Renewal Date”), the Agreement shall be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the Term of the Agreement at least ninety (90) days prior to the applicable
Renewal Date.  Notwithstanding the preceding sentence, if a Control Change Date
occurs during the Term of this Agreement, the Agreement shall be extended until
the day before the second anniversary of the Control Change Date.

--------------------------------------------------------------------------------

2.         Severance Benefits.
 
2.01.    Eligibility for Benefits.  The Executive shall be entitled to receive
the benefits described in this Section 2 (the “Severance Benefits”) if during
the Term of this Agreement (i) the Company terminates the Executive’s employment
with the Company and its Affiliates without Cause, or (ii) the Executive resigns
from the employment of the Company and its Affiliates and the Executive has Good
Reason to resign.
 
2.02.    Severance Pay.  If the requirements of Section 2.01 are satisfied, the
Company shall pay the Executive the amount described in the following paragraph
(a) or (b), as applicable (the “Severance Pay”).  


(a)            The amount of Severance Pay shall be determined under this
paragraph (a) if the Executive’s employment with the Company and its Affiliates
ends in accordance with Section 2.01 during the ninety day period preceding a
Control Change Date or after a Change in Control and before the second
anniversary of the Control Change Date.  In that event, the amount of Severance
Pay that the Company shall pay the Executive is equal to (i) two times the sum
of (A) the Executive’s Base Salary plus (B) the Executive’s Target Bonus, (ii)
accrued and unused vacation, and (iii) to the extent the Executive would be
entitled to a bonus for the prior year but such bonus has not been paid because
the Executive’s termination of employment occurs prior to the bonus payment
date, the amount of such unpaid bonus.  (For example, if the bonus for the prior
year is payable on March 1st and the Executive is terminated as of February 1st,
then clause (iii) would apply.)


(b)            The amount of Severance Pay shall be determined under this
paragraph (b) if the Executive’s employment with the Company and its Affiliates
ends in accordance with Section 2.01 and the preceding paragraph (a) does not
apply.  In that event, the amount of Severance Pay that the Company shall pay
the Executive is equal to the sum of (i) one and a half times the Executive’s
Base Salary, plus (ii) a pro rata amount of the Executive’s Target Bonus, plus
(iii) accrued and unused vacation, plus (iv) to the extent the Executive would
be entitled to a bonus for the prior year but such bonus has not been paid
because the Executive’s termination of employment occurs prior to the bonus
payment date, the amount of such unpaid bonus.  (For example, if the bonus for
the prior year is payable on March 1st and the Executive is terminated as of
February 1st, then clause (iv) would apply.)  The pro rata amount of the
Executive’s Target Bonus shall be determined by multiplying the Executive’s
Target Bonus by a fraction.  The numerator of the fraction shall be the number
of days that the Executive was employed by the Company during the calendar year
that includes the date of the Executive’s termination and the denominator of the
fraction shall be 365.


The Severance Pay shall be paid in a single cash payment, less deductions for
applicable income and employment taxes.  Subject to Section 6, the Severance Pay
shall be paid within five business days after the later of (i) the date the
Executive’s employment with the Company and its Affiliates terminates (the
“Termination Date”) and (ii) the date that the release required under Section
2.06 becomes binding and irrevocable.  Notwithstanding the foregoing, if the
sixty (60) day period set forth in Section 2.06 spans two calendar years,
payment will be made within five (5) business days after the later of (A) the
date set forth in item (i) or (ii) of the preceding sentence, as applicable, or
(B) the first day of the second such calendar year.
2

--------------------------------------------------------------------------------

2.03.         Long-Term Incentives.  If the requirements of Section 2.01 are
satisfied or if a Change in Control occurs, outstanding equity or equity-based
awards granted to the Executive under the Company’s 2004 Equity Incentive Plan
(or a successor plan) (the “Equity Plan”) shall be earned, become vested or
become exercisable as described in the following paragraphs (a) or (b), as
applicable.


(a)                 If the requirements of Section 2.01 are satisfied prior to a
Change in Control,
 
(i)            In the case of awards that are earned, become vested or become
exercisable solely on account of the Executive’s continued employment with the
Company and its Affiliates (A) outstanding options to purchase Company stock
granted to the Executive under the Equity Plan shall become exercisable, in
whole or in part, for the shares that remain subject to the option, as of the
date the Executive’s employment terminates and shall remain exercisable until
the expiration date of the option (as if the Executive’s employment did not
terminate), (B) outstanding stock awards, i.e., shares of restricted stock
granted to the Executive under the Equity Plan, shall become vested and
transferable as of the date the Executive’s employment terminates and (C)
outstanding stock unit awards granted to the Executive under the Equity Plan
shall be earned (for the maximum number of units that may be earned under the
award) and settled in cash, Company stock or a combination thereof in accordance
with their terms as of the date the Executive’s employment terminates or the
date determined under Section 6 or;
 
(ii)            In the case of awards that are earned, become vested or become
exercisable upon the achievement of performance goals, objectives or measures
(A) outstanding options to purchase Company stock granted to the Executive under
the Equity Plan shall remain outstanding until the end of the performance
measurement period or periods and shall become exercisable thereafter, in whole
or in part, to the extent that the performance goals, objectives or measures are
achieved and shall remain exercisable until the expiration date of the option
(as if the Executive’s employment did not terminate), (B) outstanding stock
awards, i.e., shares of restricted stock granted to the Executive under the
Equity Plan, shall remain outstanding until the end of the performance
measurement period or periods and shall become vested and transferable to the
extent that the performance goals, objectives or measures are achieved, (C)
dividends payable on stock awards described in the preceding clause (B) after
the date the Executive’s employment terminates shall be retained by the Company
and paid to the Executive to the extent that the underlying stock award becomes
vested and transferable and (D) outstanding stock unit awards granted to the
Executive under the Equity Plan shall remain outstanding until the end of the
performance measurement period or periods and shall be earned to the extent that
the performance goals, objectives or measures are achieved.


(b)            In the event of a Change in Control, (i) outstanding options to
purchase Company stock granted to the Executive under the Equity Plan shall
become exercisable, in whole or in part, for the shares that remain subject to
the option, as of the date of the Change in Control and shall remain exercisable
until the expiration date of the option (as if the Executive’s employment did
not terminate), (ii) outstanding stock awards, i.e., shares of restricted stock
granted to the Executive under the Equity Plan, shall become vested and
transferable as of the date of the Change in Control and (iii) outstanding stock
unit awards granted to the Executive under the Equity Plan shall be earned (for
the maximum number of units that may be earned under the award) and settled in
cash, Company stock or a combination thereof in accordance with their terms as
of the date of the Change in Control or the date determined under Section 6.
3

--------------------------------------------------------------------------------

                        2.04.    Health Benefits.  If the requirements of
Section 2.01 are satisfied, the Company shall reimburse the Executive the amount
that the Executive pays for continued medical, dental and vision coverage under
the health plan of the Company or an Affiliate pursuant to Code section 4980B
for the Executive and the Executive’s “qualified beneficiaries” (as defined in
Code section 4980B).  The Company shall reimburse the Executive for the cost of
such coverage until the earlier of (i) the date that the Executive or qualified
beneficiary is no longer entitled to continued coverage under Code section 4980B
or (ii) the end of the eighteenth month of such coverage.  The first
reimbursement payment shall be made on the date that is six months after the
date the Executive’s employment terminates (and shall include reimbursement for
amounts paid by the Executive for such coverage after the Executive’s
termination).  Thereafter, the Company’s reimbursement payments shall be paid to
the Executive on the fifteenth day of the calendar month following the month in
which the Executive paid the cost of such coverage.
 
2.05.    Other Benefits.  Except as specifically provided in this Section 2, the
Executive’s right to receive benefits under other plans, programs and
arrangements maintained by the Company or an Affiliate shall be governed by the
terms of such other plans, programs and arrangements that are applicable to
terminated participants.
 
2.06.            Release.  Notwithstanding any other provision of this Section
2, no Severance Benefits will be paid or provided to, or on behalf of, the
Executive under Section 2.02, 2.03(a) or 2.04 unless Executive has signed a
release and waiver of claims, acceptable to the Company in substantially the
same form as set forth in Exhibit I (the “Release”), and the Release has become
binding and irrevocable, no later than sixty (60) days after the Termination
Date, which Release shall be provided to Executive by the Company no later than
the Executive’s Termination Date.
 
2.07.    Forfeiture of Severance Benefits.  The Executive shall forfeit the
right to receive the Severance Benefits (other than the benefits described in
Section 2.05) if the Executive breaches any of the covenants set forth in
Section 3.  If the Executive breaches any of the covenants set forth in Section
3, the Executive shall be liable to the Company for the repayment of any
Severance Benefits (other than the benefits described in Section 2.05)
previously paid to the Executive.
 
3.        Executive’s Covenants.  In consideration of the Company’s agreement to
pay the benefits in accordance with Section 2 and in recognition of the services
that the Executive provides to the Company and its Affiliates that are
conducting, or intend to conduct, business in worldwide markets, the Executive
agrees to the covenants set forth in this Section 3.
4

--------------------------------------------------------------------------------

3.01.    Non-Competition Covenant.  During the Executive’s employment with the
Company or an Affiliate and for a period of two (2) years following the date of
the Executive’s Separation from Service (the “Restriction Period”), the
Executive will not, either as a principal, agent, employee, employer,
consultant, co-partner or otherwise, or in any other individual or
representative capacity, directly or indirectly, render any services for a
Competitor that are substantially similar to those the Executive rendered for
the Company or an Affiliate.
 
3.02.    Non-Solicitation of Customers.  During the Restriction Period, the
Executive will not, either as a principal, agent, employee, employer,
consultant, co-partner or otherwise, or in any other individual or
representative capacity, directly or indirectly, divert or solicit or attempt to
divert or solicit, in whole or in part, any Customer with whom the Executive had
Material Contact, or do business with any Customer with whom the Executive had
Material Contact, for the purpose of providing products that are the same or
substantially the same as, or in competition with, products provided by the
Company or any Affiliate at the time of Executive’s Separation from Service.


                           3.03.    Non-Recruitment Covenant.  During the
Executive’s employment with the Company or an Affiliate and for a period of one
(1) year following the date of the Executive’s Separation from Service, the
Executive will not, either as a principal, agent, employee, employer,
consultant, co-partner or otherwise, or in any other individual or
representative capacity, directly or indirectly offer employment to or hire any
employee of the Company or any Affiliate who was employed by the Company or any
Affiliate at the time of Executive’s Separation from Service or within six (6)
months prior to such Separation from Service, or solicit, or cause to be
solicited or recruited, any such employee of the Company or any Affiliate for
the purpose of having such employee terminate his or her employment with the
Company or any Affiliate.
 
3.04.    Executive’s Acknowledgements.  The Company conducts and intends to
continue to conduct its business and the business of its Affiliates in worldwide
markets, including but not limited to:  the United States, Canada, Brazil,
Europe, China, India and other foreign countries, regions, and territories.  The
Executive acknowledges that such global markets are highly competitive and that
there are limited numbers of customers for the products of the Company and its
Affiliates with whom developing relationships is difficult.  The Executive
agrees that the employment restrictions set forth herein are fair and reasonable
in time, function, customer base and geography and are no greater than necessary
to protect the legitimate business interests of the Company and its Affiliates.
 
3.05.    Secrecy Agreement and Non-Compete Agreement.  The Executive has entered
into, or no later than the Effective Date, will enter into, (a) the Employee
Agreement Relating to Trade Secrets, Inventions, and Proprietary and
Confidential Information with the Company (the “Secrecy Agreement”) and (b) the
Employee Non-Compete Agreement with the Company, Tredegar Film Products
Corporation, Bright View Technologies Corporation, Terphane, Incorporated and
Terphane Limitada (the “Non-Compete Agreement”).  The Executive reaffirms the
Executive’s obligations under the Secrecy Agreement and agrees to comply with
the Secrecy Agreement (and any successor written agreement relating to such
matters that the Executive may execute in the future).  The Executive reaffirms
the Executive’s obligations under the Non-Compete Agreement and agrees to comply
with the Non-Compete Agreement (and any successor written agreement relating to
such matters that the Executive may execute in the future).
5

--------------------------------------------------------------------------------

3.06.    Reporting Obligation.  The Executive agrees that during the Restriction
Period the Executive will disclose to the Company any employment obtained by the
Executive.  Such disclosure shall be made within two weeks of the Executive
obtaining such employment.  The Company shall maintain the confidentiality of
such disclosure until the date that the Executive’s new employment is in the
public domain; provided, however, that the Executive expressly consents to and
authorizes the Company to disclose to any of the Executive’s subsequent
employers and prospective employers both the existence and terms of this
Agreement, to take any steps the Company deems necessary to enforce this
Agreement and to make such disclosures, if any, that are required by law.
 
3.07.    Company Remedies.  In the event that the Executive fails to abide by
the employment and other restrictions herein, the Company shall have the right
to:
 
(a)            forego payment to the Executive of any unpaid and unearned
discretionary compensation and revoke any form of compensation that has not been
definitively granted or earned;
 
(b)            seek legal remedies including, but not limited to, recovery from
the Executive of damages, lost profits, amounts previously paid under Sections
2.02, 2.03 and 2.04 and reasonable attorneys’ fees incurred in the enforcement
of the Executive’s promises herein provided, however, that to the extent the
Company does not prevail on such actions, the Company shall reimburse Executive
for all costs and reasonable attorneys’ fees incurred by Executive for defending
herself in such actions; and/or;
 
(c)            obtain a temporary restraining order without further notice to
the Executive and/or a preliminary injunction or other equitable relief to
prevent such breach or threatened breach.
 
3.08.    No Waiver, etc.  The Company’s remedies for breach of this Agreement
shall be cumulative, and the pursuit of one remedy shall not be deemed to
exclude other remedies.  No delay or omission by the Company or the Executive in
exercising any right, remedy or power hereunder existing in law or equity shall
be construed as a waiver thereof, and any such right, remedy or power may be
exercised by either of the parties from time to time and as often as may be
deemed expedient or necessary by each party in that party’s sole
discretion.  The Executive further agrees that no breach of this Agreement or
any other agreement by the Company other than the Company’s failure to satisfy
its obligation under Section 2.02, shall constitute a defense to the Company’s
enforcement of Sections 3.01, 3.02 and 3.03 of this Agreement in accordance with
the terms set forth therein.
 
3.09.    Interpretation of Covenants.  It is the desire and intent of the
parties hereto that the provisions of this Agreement shall be enforced to the
fullest extent legally permissible.  Accordingly, if any particular provision of
this Agreement shall be adjudicated to be invalid or unenforceable, the court
may modify or sever such provision and such modification or deletion shall apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made.  In addition, if any one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be constructed by limiting and reducing it, so as to be enforceable to
the extent compatible with the applicable law as it shall then appear.  The
remaining provisions of this Agreement shall remain in full force and effect.
6

--------------------------------------------------------------------------------

4.          Definitions.  As used in this Agreement, certain terms have the
definitions set forth below.
 
4.01.    Affiliate.  “Affiliate” means any trade or business, whether or not
incorporated, which together with the Company is treated as a single employer
under Code section 414(b) or is deemed to be under common control under Code
section 414(c).
 
4.02.    Base Salary.  “Base Salary” means the Executive’s annual rate of base
salary as in effect on the date that the Executive’s employment with the Company
and its Affiliates terminates; provided, however, that if the Executive resigns
from the employment of the Company and its Affiliates for Good Reason and the
basis for the resignation is, or includes, a material reduction in the
Executive’s annual rate of base salary, then “Base Salary” means the Executive’s
annual rate of base salary as in effect prior to such reduction.


4.03.    Board.  “Board” means the Board of Directors of the Company.
 
4.04.    Cause.  “Cause” means (i) the Executive’s willful conduct that is
demonstrably and materially injurious to the Company or an Affiliate, monetarily
or otherwise; (ii)  the Executive’s breach of a covenant set forth in Section 3;
(iii) the Executive’s breach of the Executive’s fiduciary duties to the Company
or an Affiliate that is demonstrably and materially injurious to the Company or
an Affiliate, monetarily or otherwise; (iv) the Executive’s conviction of any
crime (or entering a plea of guilty or nolo contendere to any crime)
constituting a felony; (v) the Executive’s entering into an agreement or consent
decree or being the subject of any regulatory order that in any of such cases
prohibits the Executive from serving as an officer or director of a company that
has publicly traded securities or (vi) willful and continuous nonperformance,
lack of performance of or refusal to perform a reasonable order, policy or rule
of the Board or the Company involving a material issue concerning the Company
after written notice delivered to the Executive describing with specificity the
elements of the nonperformance, lack of performance or refusal to perform and
the relevant order, policy or rule, and the failure of the Executive to have
cured such nonperformance, lack of performance or refusal to perform within
thirty (30) days following receipt of such written notice.  A termination of the
Executive shall not be for “Cause” unless the decision to terminate the
Executive is set forth in a resolution of the Board to that effect and which
specifies the particulars thereof and that is approved by a majority of the
members of the Board (exclusive of the Executive if the Executive is a member of
the Board) adopted at a meeting called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board).  No act or failure to act by the Executive will be
deemed “willful” if it was done or omitted to be done by the Executive in good
faith or with a reasonable belief on the part of the Executive that the action
or omission was in the best interest of the Company or an Affiliate.  Any act or
failure to act by the Executive based upon authority given pursuant to a
resolution duly adopted by the Board or based on the advice of counsel to the
Company shall be conclusively presumed to be done or omitted to be done by the
Executive in good faith and in the best interest of the Company and its
Affiliates.
7

--------------------------------------------------------------------------------

4.05.     Change in Control.  “Change in Control” means the occurrence of any of
the following events:


(a)            Any Person or group (within the meaning of Sections 13(d)(3) and
14(d)(2) of the Exchange Act) (other than a Person who is not an Acquiring
Person), at any time becomes the Beneficial Owner of 50% or more of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Voting Securities"), other
than (i) through an acquisition of Voting Securities directly from the Company,
(ii) as a result of the Company's repurchase of Voting Securities if,
thereafter, such Beneficial Owner purchases no additional Voting Securities, or
(iii) pursuant to a Business Combination (as defined below) that does not
constitute a Change in Control pursuant to subparagraph (c) below.


(b)            Continuing Directors cease to constitute a majority of the
members of the Board other than pursuant to a Business Combination that does not
constitute a Change in Control pursuant to subparagraph (c) below;


(c)            Consummation of a reorganization, merger, share exchange or
consolidation (a "Business Combination"), in each case, unless immediately
following such Business Combination, (i) all or substantially all of the Persons
who were the Beneficial Owners, respectively, of the Company’s common stock and
Voting Securities outstanding immediately prior to such Business Combination
Beneficially Own more than 80% of, respectively, the then outstanding shares of
the common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more subsidiaries) in substantially the same proportions
as their ownership, immediately prior to such Business Combination, of the
Company common stock and Voting Securities, as the case may be, (ii) no Person
(other than a Person who is not an Acquiring Person) Beneficially Owns 50% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination are Continuing Directors; or


(d)            The Company (i) effects a complete liquidation or dissolution of
the Company or (ii) completes a sale or other disposition of all or
substantially all of the assets of the Company to an entity, unless immediately
following such sale or other disposition, (x) more than 80% of, respectively,
the then outstanding shares of common stock of such entity and the combined
voting power of the then outstanding voting securities of such entity is then
Beneficially Owned by all or substantially all of the Persons who were the
Beneficial Owners, respectively, of the Company common stock and Voting
Securities outstanding immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of such Common Stock and Voting Securities, as the
case may be, (y) less than 20% of, respectively, the then outstanding shares of
common stock of such entity and the combined voting power of the then
outstanding voting securities of such entity is then Beneficially Owned by any
Person (other than any Person who is not an Acquiring Person), and (z) at least
a majority of the members of the board of directors (or other managing body) of
such entity are Continuing Directors immediately following such sale or
disposition.
8

--------------------------------------------------------------------------------

For purposes of the definition of Change of Control, (i) the terms Acquiring
Person, Affiliate, Associate, Beneficial Owner, Company and Person shall have
the same definitions given them in the Second Amended and Restated Rights
Agreement between Tredegar Corporation and Computershare Trust Company, N.A., as
Rights Agent, dated as of November 18, 2013, which definitions are incorporated
by reference herein, and (ii) “Continuing Director” shall mean any member of the
Board of Directors of the Company, while a member of the Board, who is not an
Acquiring Person, or an Affiliate or Associate of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
(x) who is a member of the Board on the date of this Agreement or (y) whose
subsequent nomination for election or election to the Board was recommended or
approved by a majority of the Continuing Directors serving at the time of such
nomination or election.


4.06.    Code.  “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a particular section of the Code includes any successor provision
to that particular Code section.
 
4.07.    Competitor.  “Competitor” means any person, firm, business or other
organization or entity that designs, develops, produces, offers for sale or
sells products that are in competition with the products of the Company or an
Affiliate as designed, developed, produced, offered for sale or sold by the
Company or an Affiliate at the time of Executive’s Separation from Service.
 
4.08.    Control Change Date.  “Control Change Date” means the date on which a
Change in Control occurs.  If a Change in Control occurs on account of a series
of transactions or events, the Control Change Date is the date of the last of
such transactions or events.
 
4.09.    Customer.  “Customer” means any person or entity to whom or which the
Company or an Affiliate provided services or sold products within the two year
period preceding the date of reference.
9

--------------------------------------------------------------------------------

4.10.    Good Reason.  “Good Reason” means, without the express written consent
of the Executive (i) a change in the Executive’s position with the Company or an
Affiliate which results in a material diminution of the Executive’s authority,
duties or responsibilities; (ii) a material reduction by the Company or an
Affiliate in the annual rate of the Executive’s base salary, Target Bonus or
value of long-term incentive; (iii) a change in the location of the Executive’s
principal office to a different place that is more than fifty (50) miles from
the Executive’s principal office immediately prior to such change; (iv) the
Company’s material breach of this Agreement; or (v) the Company’s notice of
non-renewal of this Agreement, in accordance with Section 1, provided that the
Executive resigns for Good Reason within a one hundred twenty (120) day period
following notice of non-renewal or by the Renewal Date, if later.  A reduction
in the Executive’s annual rate of base salary, Target Bonus or value of
long-term incentive shall be material if in the case of base salary, the annual
rate of base salary on any date is less than ninety percent (90%) of the
Executive’s highest annual rate of base salary as in effect on any date in the
preceding thirty-six (36) months; in the case of the Target Bonus, the
percentage of annual rate of base salary set as the Target Bonus for the
Executive is less than ninety percent (90%) of the highest percentage set as the
Target Bonus for the Executive within the preceding thirty-six (36) months; and
in the case of the value of the long-term incentive, the present value of the
long-term incentive on the date of grant is less than ninety percent (90%) of
the highest present value (as of the original date of grant) of the aggregate of
long-term incentives granted to the Executive in a calendar year within the
preceding thirty-six (36) months; provided, however, that a reduction in the
Executive’s long-term incentives shall be disregarded to the extent that the
reduction is applied similarly to the Company’s executive group who have
historically participated in such awards.  Notwithstanding the two preceding
sentences, Executive’s termination of employment for Cause, disability or
retirement, shall not constitute Good Reason and items (i) through (v) above
shall be the sole basis for a termination by the Executive for Good Reason.  A
resignation by the Executive shall not be with “Good Reason” unless the
Executive gives the Company written notice specifying the event or condition
that the Executive asserts constitutes Good Reason, the notice is given no more
than ninety (90) days after the occurrence of the event or initial existence of
the condition that the Executive asserts constitutes Good Reason and the Company
has failed to remedy or cure the event or condition during the thirty (30) day
period after such written notice is given to the Company.
 
4.11.    Material Contact.  “Material Contact” means (i) any personal or direct
contact the Executive had with any Customer, (ii) the Executive’s supervision of
others who had direct or personal contact with any Customer or (iii) the
supervision, by a person subject to the Executive’s supervision, of others who
had personal contact with any Customer, in each case for the purpose of selling
or offering for sale any product or service.
 
4.12.    Net After Tax Receipt.  “Net After Tax Receipt” means the Present Value
of the total Parachute Payments or the Reduced Amount, as applicable, net of all
taxes imposed on the Executive with respect thereto under Code sections 1 and
4999, determined by applying the highest marginal rate under Code section 1
which applied to the Executive’s taxable income for the immediately preceding
taxable year.


4.13.    Parachute Payment.  “Parachute Payment” means a payment (under this
Agreement or any other plan, agreement or arrangement) that is described in Code
section 280G(b)(2), determined in accordance with Code section 280G and the
regulations thereunder.
10

--------------------------------------------------------------------------------

4.14.    Present Value.  “Present Value” means the value determined in
accordance with Code section 280G(d)(4) and the regulations thereunder.
 
4.15.    Reduced Amount.  “Reduced Amount” means the largest amount of Parachute
Payments that is less than the total Parachute Payments and that may be paid to
the Executive without subjecting the Executive to tax under Code section 4999.
 
4.16.    Separation from Service.  “Separation from Service” means the
termination of the Executive’s employment with the Company and its Affiliates,
determined in a manner consistent with the requirements of Treasury Regulation
section 1.409A-1(b).  In accordance with, and subject to, the requirements of
Treasury Regulation section 1.409A-1(b), the Executive will experience a
Separation from Service when the facts and circumstances indicate that the
Executive and the Company reasonably anticipate that either (i) no further
services will be performed by the Executive for the Company or an Affiliate
after such date (whether as an employee or independent contractor) or (ii) the
bona fide services to be performed by the Executive (whether as an employee or
independent contractor) after such date would permanently decrease to no more
than twenty percent (20%) of the average level of such services provided by the
Executive over the thirty-six (36) month period immediately preceding such
date.  If the Executive provides services to the Company or an Affiliate both as
an employee and a member of the Board or a member of the board of directors of
an Affiliate, the services that the Executive provides as a director shall not
be taken into account in determining whether the Executive has experienced a
Separation from Service to the extent provided in Treasury Regulation section
1.409A-1(h).
 
4.17.    Specified Employee.  “Specified Employee” means a “specified employee”
as defined in Treasury Regulation section 1.409A-1(i).  Whether the Executive is
a Specified Employee shall be determined using December 31 as the “specified
employee identification date” under Treasury Regulation section 1.409A-1(i) and
a “specified employee effective date” of the April 1 following the applicable
“specified employee identification date.”
 
4.18.    Target Bonus.  “Target Bonus” means the target annual bonus established
for the Executive for the calendar year that includes the date on which the
Executive’s employment with the Company and its Affiliates terminates.  If the
target annual bonus has not been established for the Executive on the date that
such employment terminates, the “Target Bonus” shall be the target annual bonus
established for the Executive for the preceding calendar year.
 
4.19.    Trade Secrets.  “Trade Secrets” means any information of the Company or
an Affiliate relating to an existing or documented future invention, service,
technology, concept, design, pattern, process, compound, formula, program,
device, tool, compilation or information, method or technique, including
information relating to any research, development, manufacture, purchasing,
engineering, know-how, business plan, sales or market method, method of doing
business, customers, raw materials, customer usages or requirements, or supplier
information, which is owned or licensed by the Company or an Affiliate or held
in confidence by the Company or an Affiliate and that is not generally known to
the public or to Competitors.
11

--------------------------------------------------------------------------------

 5.           Code Section 280G.  Notwithstanding any other provision of this
Agreement, if it is determined that benefits or payments payable under this
Agreement, taking into account other benefits or payments provided under other
plans, agreements or arrangements, constitute Parachute Payments that would
subject the Executive to tax under Code section 4999, it must be determined
whether the Executive will receive the total Parachute Payments or the Reduced
Amount.  The Executive will receive the Reduced Amount if the Reduced Amount
results in equal or greater Net After Tax Receipts than the Net After Tax
Receipts that would result from the Executive receiving the total Parachute
Payments.
 
If it is determined that the total Parachute Payments should be reduced to the
Reduced Amount, the Company must promptly notify the Executive of that
determination, including a copy of the detailed calculations by an accounting
firm or other professional organization qualified to make the calculation that
was selected by the Company and acceptable to the Executive (the “Accounting
Firm”).  The Company shall pay the fees and expenses of the Accounting
Firm.  All determinations made by the Accounting Firm under this Section 5 are
binding upon the Company and the Executive.


It is the intention of the Company and the Executive to reduce the Parachute
Payments under this Agreement and any other plan, agreement or arrangement only
if the aggregate Net After Tax Receipts to the Executive would thereby be
increased.  As a result of the uncertainty in the application of Code section
4999 at the time of the initial determination by the Accounting Firm, however,
it is possible that amounts will have been paid or distributed to or for the
benefit of the Executive which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will not have been paid or
distributed to or for the benefit of the Executive should have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount.  If the Accounting Firm, based either upon the assertion of
a deficiency by the Internal Revenue Service against the Company or the
Executive which the Accounting Firm believes has a high probability of success
or controlling precedent or other substantial authority, determines that an
Overpayment has been made, any such Overpayment must be treated (if permitted by
applicable law) for all purposes as a loan ab initio for which the Executive
must repay the Company together with interest at the applicable federal rate
under Code section 7872(f)(2); provided, however, that no such loan may be
deemed to have been made and no amount shall be payable by the Executive to the
Company if and to the extent such deemed loan and payment would not either
reduce the amount on which the Executive is subject to tax under Code section
4999 or generate a refund of such taxes.  If the Accounting Firm, based upon
controlling precedent or other substantial authority, determines that an
Underpayment has occurred, the Accounting Firm must promptly notify the Company
of the amount of the Underpayment and such amount, together with interest at the
applicable federal rate under Code section 7872(f)(2) must be paid to the
Executive.


If it is determined that the total Parachute Payments should be reduced to the
Reduced Amount, then the reduction shall first apply to Parachute Payments that
are not subject to Code section 409A (and by first reducing such payments that
are not payable in cash and then by reducing cash payments) and thereafter, if
necessary, by reducing Parachute Payments that are subject to Code section 409A
(and by first reducing such payments that are not payable in cash and then by
reducing cash payments).
12

--------------------------------------------------------------------------------

6.             Code Section 409A.  This Agreement and the amounts payable and
other benefits provided under this Agreement are intended to comply with, or
otherwise be exempt from, Section 409A of the Code (“Section 409A”), after
giving effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3)
through (b)(12).  This Agreement shall be administered, interpreted and
construed in a manner consistent with Section 409A.  If any provision of this
Agreement is found not to comply with, or otherwise not be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Board and without requiring the Executive’s consent, in such
manner as the Board determines to be necessary or appropriate to comply with, or
to effectuate an exemption from, Section 409A; provided, however, that in
exercising its discretion under this Section 6, the Board shall modify this
Agreement in the least restrictive manner necessary.  Each payment under this
Agreement shall be treated as a separate identified payment for purposes of
Section 409A.
 
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations:  (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which such expense was incurred and (iii) the right to reimbursement or
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.


If a payment obligation under this Agreement arises on account of the
Executive’s termination of employment and such payment obligation constitutes
“deferred compensation” (as defined under Treasury Regulation section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
section 1.409A-1(b)(3) through (b)(12)), it shall be payable only after the
Executive’s Separation from Service; provided, however, that if the Executive is
a Specified Employee, any payment that is scheduled to be paid within six months
after such Separation from Service shall accrue without interest and shall be
paid on the first day of the seventh month beginning after the date of the
Executive’s Separation from Service or, if earlier, within fifteen days after
the appointment of the personal representative or executor of the Executive’s
estate following the Executive’s death.


7.            No Employment Rights.  Nothing in this Agreement confers on the
Executive any right to continuance of employment or service by the Company or an
Affiliate.  Nothing in this Agreement interferes with the right of the Company
or an Affiliate to terminate the Executive’s employment or service at any time
for any reason, with or without Cause, subject to the requirements of this
Agreement.  Nothing in this Agreement restricts the right of the Executive to
terminate the Executive’s employment with the Company and its Affiliates at any
time, for any reason, with or without Good Reason.  If the Executive is elected
or appointed to the Board, the Executive agrees that the Executive will promptly
resign from membership on the Board if at any time the Board adopts a resolution
that requests the Executive’s resignation from the Board.
13

--------------------------------------------------------------------------------

8.            Governing Law; Venue.  The laws of the Commonwealth of Virginia
shall govern all matters arising out of or relating to this Agreement including,
without limitation, its validity, interpretation, construction and performance
but without giving effect to the conflict of laws principles that may require
the application of the laws of another jurisdiction.  Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the Eastern District of Virginia or in any court of the Commonwealth
of Virginia sitting in the City of Richmond, Virginia.  Each party waives, to
the fullest extent permitted by law (i) any objection it may now or later have
to the laying of venue of any legal action or proceeding arising out of or
relating to this Agreement brought in a court described in the preceding
sentence and (ii) any claim that any legal action or proceeding brought in any
such court has been brought in an inconvenient forum.
 
9.            Binding Agreement.  This Agreement shall be binding on and inure
to the benefit of, and be enforceable by or against the Company and its
successors and the Executive (and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees).  If the Executive dies while any amount remains payable
to the Executive under this Agreement, all such amounts shall be paid in
accordance with the terms of this Agreement to the Executive’s devises, legatee
or other designee, of if there is none, to the Executive’s estate.
 
10.           No Assignment.  Except as required by applicable law, no right to
receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation or to execution, attachment, levy or similar process or assignment
by operation of law and any attempt to effect any such action shall be null,
void and no effect.
 
11.           Entire Agreement.  This Agreement expresses the whole and entire
agreement between the parties with reference to the payment of the Severance
Benefits and, except for the Secrecy Agreement and the Non-Compete Agreement,
supersedes and replaces any prior agreement, understanding or arrangement
(whether oral or written) by or between the Company or an Affiliate and the
Executive with respect to the Severance Benefits and the Executive’s covenants
(other than the Secrecy Agreement and the Non-Compete Agreement).  For purposes
of clarity, this Agreement is in addition to the Secrecy Agreement and the
Non-Compete Agreement (and any successor written agreement to either or both of
the Secrecy Agreement and the Non-Compete Agreement relating to such matters
that the Executive may execute in the future).
 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together constitute on and the same instrument.
 
13.           Modification of Agreement.  No waiver or modification of this
Agreement shall be valid unless in writing and duly executed by the party to be
charged therewith.  No evidence of any waiver or modification shall be offered
or received in evidence at any proceeding, arbitration or litigation between the
parties unless such waiver or modification is in writing, duly authorized and
executed.
14

--------------------------------------------------------------------------------

14.           Legal Fees.  The Company shall pay or reimburse Executive for any
reasonable attorneys’ fees and expenses incurred in enforcing or protecting the
Executive’s rights under this Agreement provided the Executive is the
substantially prevailing party.  The Executive shall be responsible for
reimbursing the Company for all reasonable attorneys’ fees and expenses incurred
by the Company enforcing or protecting its rights under this Agreement provided
the Company is the substantially prevailing party.
 
15.           Notices.  All notices, requests and other communications to any
party under this Agreement shall be in writing and shall be given to such party
at its address set forth below or such other address as such party may hereafter
specify for the purpose of notice to the other party:
 


If to the Company:     
Tredegar Corporation
 
Attn: Corporate Director of Human Resources
 
1100 Boulders Parkway
 
Richmond, VA  23235
  If to the Executive:    Ms. Mary Jane Hellyar   ________________________  
________________________, or such other address as Executive may provide to the
Company, and which Company has on file as Executive’s mailing address, from time
to time.



Each notice, request or other communication shall be effective (i) if given by
mail, seventy-two hours after such communication is deposited in the mails with
first class postage prepaid and addressed as set forth above or (ii) if given by
other means, when delivered at the address prescribed by this Section 15.


IN WITNESS WHEREOF, the parties have executed this Agreement.




 
TREDEGAR CORPORATION
 
 
___________________________________________                                                                  
 
 
Date:   ______________________________________                                                                           



 
MARY JANE HELLYAR
 
                                                                                     
  ___________________________________________  
                                                                                       
Date: 
_______________________________________                                                               

 
 
15

--------------------------------------------------------------------------------


 